DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-21 are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takeuchi (US 2018/0209534 A1) discloses applying torque of a motor to eliminate a gap between a gears in a transmission and gears in a parking gear in order to suppress gear rattle noise while the engine idles (Fig. 6). Road gradient is also considered (Fig. 5). However, Takeuchi does not read on “when…an engine start or stop request have been received”. On the other hand, Imamura et al. (US 2010/0116235 A1) teaches engine start-up control in which a motor is used to apply torque such that engine torque fluctuations are not amplified due to resonance during start-up (abstract). However, Imamura does not perform this control “when…in park” or “a road grade is less than a predefined road grade threshold”. Nor would it be obvious to modify Takeuchi for this engine start situation of Imamura because Takeuchi’s purpose is to reduce gear rattle while the engine idles.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNA M MOTT whose telephone number is (571)272-6329.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GENNA M MOTT/Primary Examiner, Art Unit 3662